Case: 20-60099   Document: 00515915610       Page: 1    Date Filed: 06/25/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    June 25, 2021
                              No. 20-60099                         Lyle W. Cayce
                            Summary Calendar                            Clerk



   Delmi Guevara-De Rivera; Yuri Roxana Guevara-Rivera;
   Yesli Adeli Guevara-Rivera; Kevin Isaac Guevara-
   Rivera,

                                                                Petitioners,

                                   versus

   Merrick Garland, U.S. Attorney General,

                                                               Respondent.


                   Petition for Review of an Order of the
                       Board of Immigration Appeals
                           BIA No. A209 421 259
                           BIA No. A209 421 260
                           BIA No. A209 421 261
                           BIA No. A209 421 262
Case: 20-60099      Document: 00515915610          Page: 2    Date Filed: 06/25/2021

                                    No. 20-60099


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Delmi Guevara-De Rivera and her three children, Yuri Roxana
   Guevara-Rivera, Yesli Adeli Guevara-Rivera, and Kevin Isaac Guevara-
   Rivera, petition for review of the decision of the Board of Immigration
   Appeals (BIA) dismissing their appeal from the immigration judge’s denial
   of their applications for asylum and withholding of removal. The petitioners
   argue that the BIA erred in finding that they failed to show persecution on
   account of a protected ground and that the BIA committed reversible legal
   error by failing to fully analyze the issue of withholding of removal.
          We review the BIA’s decision and only consider the immigration
   judge’s decision to the extent that it influenced the BIA’s decision. See
   Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir. 2009). The determination that
   an alien is not eligible for asylum or withholding of removal is reviewed under
   the substantial evidence standard. Chen v. Gonzales, 470 F.3d 1131, 1134
   (5th Cir. 2006). Under that standard, a petitioner must show that “the
   evidence is so compelling that no reasonable factfinder could reach a contrary
   conclusion.” Id.
          According to the petitioners, the evidence established that gang
   members persecuted them due to the protected grounds of political opinion
   and membership in a particular social group (PSG), namely Salvadoran
   women, Salvadoran business owners, or family members of Guevara-De
   Rivera. The Government contends that the petitioners did not exhaust their
   nexus arguments regarding political opinion and the PSGs of Salvadoran
   women and Salvadoran business owners, but those arguments are exhausted
   because they were fairly presented to the BIA in the petitioners’ brief or were


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-60099      Document: 00515915610          Page: 3   Date Filed: 06/25/2021




                                    No. 20-60099


   considered by the BIA on the merits. See Lopez-Dubon v. Holder, 609 F.3d
   642, 644 (5th Cir. 2010); Claudio v. Holder, 601 F.3d 316, 318 (5th Cir. 2010).
          The evidence does not compel a conclusion contrary to the BIA’s
   determination that the gang members were motivated solely by financial gain
   and criminality and that there was no nexus to a protected ground. The
   BIA’s decision is supported by substantial evidence and is consistent with
   our precedent that economic extortion does not constitute persecution on
   account of a protected ground. See Chen, 470 F.3d at 1134; Garcia v. Holder,
   756 F.3d 885, 890 (5th Cir. 2014); Shaikh, 588 F.3d at 864.
          Additionally, given its determination that the alleged persecution did
   not relate to a protected ground at all, the BIA did not err in reaching its
   decision on withholding of removal without further analysis of whether a
   protected ground was “a central reason,” or merely “a reason,” for the
   alleged persecution. See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350 (5th
   Cir. 2002).
          The petition for review is DENIED.




                                          3